This action was brought in the justice court by Krupp  Co., against Sam Ravel, upon an account for $118.61, for merchandise sold and delivered.
Defendant pleaded payment in Villa money and set up written receipt, which by express terms accepts it unqualifiedly as payment of the debt. Judgment went for Ravel in justice court, was appealed to county court, and from judgment there rendered in favor or appellee, this appeal. *Page 212 
We glean from the record that the Villa money was delivered by appellant at a discount in payment of the bill. Appellee contends that it was received conditioned upon its being genuine money of the Pancho Villa issue and that it proved to be counterfeit.
Appellant urges:
(1) That there were no pleadings to support the judgment under the conclusion of law by trial court that it was counterfeit.
Where pleadings are oral in justice court, and no record made upon appeal, the presumption is that they were consistent with the rulings of the trial court. Railway Co. v. Goodman, 189 S.W. 326.
(2) That there was no evidence to establish that the money was counterfeit.
(3) That the only evidence adduced concerning its being counterfeit was hearsay, and its admission objected to for that reason.
These assignments must be sustained. Substantially, the whole of the testimony offered in proof of its being counterfeit is:
"That upon receipt of the bills they were taken to Juarez, Mexico, to be hypothecated for their exchange value in United States currency; that upon presenting them the collector of customs of the port declared them counterfeit, confiscated them, and refused to return them."
The admission of this testimony was properly and timely objected to, for the reason that it was hearsay, and the objection overruled by the court. This ruling was error, for which the cause must be reversed and remanded, for, without this, in view of the written receipt accepting the money as payment, there is no evidence to support the finding that it was counterfeit.
Reversed and remanded.